Citation Nr: 1531559	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial compensable evaluation for status-post open fusion of the first metacarpal joint of the dominant left hand.

3.  Entitlement to an initial compensable evaluation for internal hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1979, from October 1981 to April 1982, from May 1982 to August 1986, and from May 1997 to April 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO granted service connection for degenerative joint disease of the right knee, status-post open fusion of the first metacarpal joint on the left hand, and internal hemorrhoids.  The RO assigned noncompensable evaluations for each disability, effective from May 1, 2009.  The Veteran appealed the assigned ratings.

During the pendency of the appeal, in October 2011, the RO increased the initial evaluation for the right knee disability to 10 percent, effective from May 1, 2009.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The issues of entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease and an initial compensable evaluation for status-post open fusion of the first metacarpal joint of the dominant left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for hemorrhoids.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to that issue.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records as well as all identified and available post-service medical records are in the claims file.  The Board acknowledges that the Veteran's service treatment notes are incomplete; however, as service connection has already been established for hemorrhoids, the Board concludes that there is no prejudice in proceeding with adjudication of this case.  The Veteran has not identified any other available, outstanding records that are relevant to the claim decided herein.  Indeed, as discussed below, the Veteran denied receiving any treatment during the August 2009 VA examination and the May 2015 hearing.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the May 2015 hearing.

The Veteran was afforded a VA examination in September 2009 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA examination was predicated on a review of the Veteran's medical history, as well as on an examination, and the examiner fully addressed the rating criteria that are relevant to rating the disability in this case.

Additionally, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  Indeed, the Veteran's May 2015 hearing testimony did not suggest that there had been any worsening of his disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination as to the Veteran's hemorrhoids.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met. 38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in May 2015.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to an initial compensable evaluation for his service-connected hemorrhoids.  He is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable evaluation is warranted for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his hemorrhoids.

On review, even considering the Veteran's lay statements of symptoms, including his bleeding and discomfort, the evidence does not show that the hemorrhoids have more nearly approximated those that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

The August 2009 VA examiner specifically noted that the Veteran had no bleeding.  During the August 2009 VA examination, the Veteran indicated that he had some rectal bleeding following colonoscopies performed when he was 50 and 55 years of age; however, at the time of the examination, he indicated that he was asymptomatic.  On physical examination, the examiner noted that there was redundant anal tissue; however, no fissures or hemorrhoids were present.  The examiner also noted that the Veteran had no sphincter control impairment.  In addition, during the examination, the Veteran denied any past treatment for hemorrhoids or any concurrent treatment at the time of the examination.

During the May 2015 hearing, the Veteran indicated that he had "mild to moderate," infrequent hemorrhoid flare-ups.  He testified that he had occasional bleeding, but he reported that it was not persistent. Indeed, he indicated that he had only noticed blood a few times since he retired.   He also reported normal sphincter control and stated that the disability was not very painful.  He further testified that he was not currently under a doctor's care or receiving treatment for the disability.  

While the Veteran has certainly indicated that he has occasional rectal bleeding, even assuming that the bleeding was due to the hemorrhoids alone, there is simply no evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  As such, the symptoms of the hemorrhoids do not more nearly approximate the criteria for a 10 percent evaluation.

Therefore, the Board finds that the weight of the evidence is against an initial compensable evaluation for the Veteran's hemorrhoids.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hemorrhoid disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned noncompensable evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher evaluations available, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hemorrhoid disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to a compensable evaluation for hemorrhoids is denied.


REMAND

The Veteran was last provided a VA examination addressing his right knee and left thumb disabilities in August 2009, which was nearly six years ago.  During the May 2015 hearing, the Veteran stated that his disabilities have continued to worsen since that VA examination.  Specifically, he reported that he had constant pain, weakness, instability, buckling, and swelling of his right knee.  He stated that his knee buckled frequently and that he had fallen approximately 12 times due to instability in his right knee.  He also indicated that he had constant low-grade pain and numbness in his left thumb.  The Veteran reported that his thumb swelled on some mornings and that he had difficulty gripping objects.  He related that he had very limited motion of the thumb and that he had to lift objects with his remaining four fingers.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee and left thumb disabilities.

The Board notes that the RO recently scheduled the Veteran for VA examinations in February 2014 to determine the current severity and manifestations of his right knee and left thumb disabilities; however, the Veteran failed to report to these examinations.  See March 2014 rating decision.  Nevertheless, there is no indication in the record the Veteran was provided notice of any scheduled VA examination date. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claims for increased ratings.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee and left thumb disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee degenerative joint disease.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected status-post open fusion of the first metacarpal joint of the dominant left hand and to determine whether there are any other residuals of a left hand injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide measurements of the gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers. 

The examiner should also address whether the Veteran has any residual left thumb nerve damage from the fusion and report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should identify any functional effects and comment as to whether the Veteran has mild, moderate, or severe incomplete paralysis, or complete paralysis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


